Citation Nr: 0716875	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had uncharacterized service from January 19, 2001 
to February 13, 2001.  The appellant, the veteran's father, 
seeks benefits on behalf of the veteran's minor dependent 
children.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran died in May 2001.  A May 2001 death certificate 
indicates that the veteran died of sepsis, due to respiratory 
failure, due to pneumonia, at the Shands Hospital in 
Jacksonville, Florida.  Diagnostic records associated with 
the veteran's hospitalization prior to death have been 
associated with the claims file.  However, the terminal 
hospital summary has not been associated with the claims 
folder.  Accordingly, the reason for the veteran's admission 
to the hospital remains unclear.  Because the full treatment 
records have not previously been considered and may be 
relevant to the appellant's claim, the full treatment records 
should be obtained.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The veteran initially underwent examination for entrance into 
service in October 2000.  At that time no abnormalities of 
the abdomen, including a hernia, were found.  However, the 
record reflects that in November 2000, prior to her entry 
into service, the veteran underwent surgical repair of an 
epigastric hernia.  The veteran's October 2000 report of 
examination for entrance into service thereafter was amended 
to reflect that she was status post hernia repair in November 
2000.  The veteran was subsequently admitted into service in 
January 2001.  The appellant contends that the veteran's May 
2001 death was caused by the in-service worsening of the 
residuals of her hernia repair, and that her children are 
therefore entitled to benefits.

The veteran's service medical records reflect that on 
February 1, 2001, she reported to sick call for the second 
time with complaints related to a hernia repair she had 
undergone seven weeks earlier.  She reported experiencing 
constant pain and bloating, and stated that she had not been 
eating due to onset of nausea and vomiting with food.  
Physical examination revealed bulging of the lower abdomen 
without any palpable hernia.  The veteran was advised to 
forego physical activity for the next seven days.  On 
February 3, 2001, the veteran again reported to sick call 
with complaints of dizziness and vomiting.  She was 
prescribed Maalox, and advised to continue her previous 
profile.  Finally, the veteran's service medical records 
reflect that on February 5, 2001, she underwent evaluation by 
the Entrance Physical Standards Board.  At that time, the 
veteran reported hearing a "pop" at the surgical site of 
her hernia repair while running three days into Basic 
Training, and experiencing constant moderate pain since that 
time.  She denied experiencing constipation or diarrhea, and 
reported that her pain had slowly resolved after restriction 
from physical activity.  Though no specific findings had been 
found on evaluation, she continued to have pain with military 
training.  The veteran reportedly had requested to be 
discharged from the military for reasons related to her 
hernia repair.  On examination on February 5, 2001, the 
veteran's abdomen was found to have normal bowel sounds, no 
masses, and to be non-tender.  No hernia was detected at the 
surgical site.  It was recommended that the veteran be 
separated from service as a result of not meeting the medical 
fitness standards for enlistment or induction into the 
military.

Post-service medical records reflect that on February 26, 
2001, the veteran sought medical attention for abdominal pain 
at the site of her hernia repair.  Physical examination 
revealed a healed wound with no swelling or fluctuance.  
There was mild tenderness to the right of the incision.  
There was no evidence of swelling or hernia bulge, and no 
cough impulse.  The assessment was abdominal pain of 
uncertain etiology, possibly muscular strain.  Later records 
demonstrate that the veteran was admitted to Shands Hospital 
in Jacksonville, Florida, on April 29, 2001, and that she 
died on May [redacted], 2001.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  It is unclear 
to the Board whether the residuals of the veteran's 
epigastric hernia repair underwent a permanent increase in 
severity or were aggravated by her period of military 
service.  It is additionally unclear whether the residuals of 
the hernia repair caused or contributed to the veteran's 
death.  Because the veteran's service medical records reflect 
complaints related to the site of her hernia repair and as a 
VA examiner has not yet opined as to the relationship between 
the veteran's pre-existing residuals of a hernia repair and 
the cause of her death, the Board finds that a remand for an 
etiological opinion is necessary in order to fairly decide 
the merits of the appellant's claim.

The claim for Survivors' and Dependents' Educational 
Assistance is inextricably intertwined with the issue of 
entitlement to service connection for the cause of the 
veteran's death because the resolution of that claim might 
have bearing upon the claim for entitlement to Survivors' and 
Dependents' Educational Assistance.  Where a pending claim is 
inextricably intertwined with a claim currently on appeal, 
the appropriate remedy is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  The appellant and his 
representative should be provided with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include an explanation as to the 
information or evidence needed to 
establish an effective date, as 
outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain the veteran's medical 
records from the Shands Hospital in 
Jacksonville, Florida dated immediately 
prior to her May 2001 death (her 
terminal hospital records), including, 
specifically, the terminal hospital 
summary.  All efforts to obtain these 
records should be fully documented, and 
the hospital must provide a negative 
response if the records are not 
available.  

3.  After the veteran's terminal 
records have been obtained, arrange for 
a qualified VA physician to review the 
claims folder and provide an 
etiological opinion as to whether there 
it is at least as likely as not (a 50 
percent probability or greater) that 
the residuals of the veteran's 
epigastric hernia repair underwent a 
permanent increase in severity or were 
aggravated by her period of military 
service.  If the answer is yes, the 
examiner should also provide an opinion 
as to whether there it is at least as 
likely as not (a 50 percent probability 
or greater) that residuals of the 
hernia repair caused or contributed to 
the veteran's death.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claims for service connection for the 
cause of the veteran's death and for 
entitlement to Survivors' and 
Dependents' Educational Assistance.  If 
action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



